PROSPECTUS SUPPLEMENT(To Prospectus dated February 15, 2013) Filed pursuant to Rule 424(b)(3)Registration No. 333-186695 Honeywell International Inc. 929,475 Shares of Common Stock (Dividend Reinvestment and Share Purchase Plan) This Prospectus Supplement supplements and amends the Prospectus dated February 15, 2013 (the Prospectus) relating to our Dividend Reinvestment and Share Purchase Plan (Plan). This Prospectus Supplement should be read in conjunction with the Prospectus. If there is any inconsistency between the information in the Prospectus and this Prospectus Supplement, you should rely on the information in this Prospectus Supplement. Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus, except as modified or superseded by this Prospectus Supplement. Our Common Stock is listed on the New York Stock Exchange under the symbol HON. We have appointed Wells Fargo Shareowner Services, a division of Wells Fargo Bank, N.A., as the Administrator of the Plan. Investing in our common stock involves risks. See Risk Factors on page 1 of the Prospectus before you invest in our common stock. Neither the Securities and Exchange Commission nor any state securities commission nor any other regulatory body has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus Supplement or the Prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is July 22, 2015. The following references to the above matters are revised effective as of July 22, 2015: This Prospectus Supplement revises Question 3 of the Prospectus, found on page 2 thereof, under the heading  Administration , to read as follows: 3. Who administers the Plan for participants? The transfer agent and registrar for Honeywell International Inc. common stock is Wells Fargo Shareowner Services, a division of Wells Fargo Bank, N.A. (the Agent). The Agent is responsible for administering the Plan, receiving all cash investments made by participants, forwarding funds to be used to purchase common stock, holding shares of stock acquired under the Plan, maintaining records, sending statements of account to participants and performing other duties related to the Plan. Contact information Online: shareowneronline.com To obtain information and perform certain transactions on your account online, including investments via electronic funds transfer (EFT), share withdrawals and sale of shares, you may use the Administrators website at: shareowneronline.com . Click on  Sign Up Now!  under  I am a Current Shareowner . You will need your 10-digit account number, your 12-digit Authentication ID and a valid email address. Your account number can be found on your dividend check, dividend deposit notice or account statement. If you do not have your Authentication ID, you may request one online or by phone. Your Authentication ID will be sent to your mailing address on file. Telephone:Toll free at 1- 800-647-7147 between 8:00 a.m. and 8:00 p.m. Monday through Friday, Eastern Time.International Calls: 1-651-450-4064 Written correspondence:Wells Fargo Shareowner ServicesP.O. Box 64856St. Paul, MN 55164-0856 Certified/Overnight Mail:Wells Fargo Shareowner Services1110 Centre Pointe Curve, Suite 101Mendota Heights, MN 55120-4100 This Prospectus Supplement revises the last sentence of Question 6 of the Prospectus, found on page 3 thereof, under the heading  Participation  to read as follows: An Authorization Form may be obtained at any time by calling the Agent at the number set forth in Question 3, or you may enroll online at shareowneronline.com . This Prospectus Supplement revises Question 12 of the Prospectus, found on page 4 thereof, under the heading  Optional Cash Purchases  to read as follows: 12. How are optional cash payments made? You can make additional cash investments in the Plan at any time either by check or by authorizing one-time or recurring automatic bank withdrawals from a U.S. or Canadian financial institution. Check  To make an investment by check, complete and return a Transaction Request Form (attached to your account statement) together with your payment. The check must be made payable to Shareowner Services in U.S. dollars. 2 One-time automatic withdrawal  You can make a one-time automatic withdrawal from a designated checking or savings account at a qualified financial institution by signing on to shareowneronline.com . Recurring automatic withdrawals  You can make regular investments with automatic monthly withdrawals from a designated checking or savings account at a qualified financial institution. You can authorize automatic investments by signing on to shareowneronline.com . No third-party checks will be accepted by the Agent. Optional cash payments received from foreign shareowners must be in U.S. dollars and will be invested in the same manner as payments from other participants. This Prospectus Supplement strikes all references in the Prospectus to www.amstock.com and replaces such references with  shareowneronline.com , including, without limitation, as follows:  in the second paragraph of Question 21 under the heading  Certificates for Shares , found on page 7; and  in the first paragraph of Question 23 under the heading  Termination of Participation in the Plan , found on page 7. This Prospectus Supplement revises the first sentence of the second paragraph of Question 25 of the Prospectus under the heading 
